                      Case 1:19-mj-10209-UA Document 1 Filed 10/30/19 Page 1 of 5
                                       I9MAG10209
                                          W. ~
                                       riv..,.-.--. . •
                                                                                                      ORIGINAL
Approved :
                                                                       Schrier
                                                                      States Attorney

Before :                   THE HONORABLE JAMES L. COTT
                           United States Magistrate Judge
                           Southern Distr i ct of New York

                                   -     -     -    -     -   -   -    -   -   -   X
                                                                                       SEALED COMPLAINT
UNITED STATES OF AMER I CA
                                                                                       Violations of
             -       V .   -                                                           18 u . s . c . §§ 1344 ,
                                                                                       1028A , and 2
BRANDON BLAKE ,
                                                                                       COUNTY OF OFFENSE:
                                                    Defendant .                        MANHATTAN

-    -   -       -     -   -   -   -     -     -    -     -   -   -    -   -   -   X

SOUTHERN DISTRICT OF NEW YORK , ss .:

          STEVEN VARGAS , being duly sworn , deposes and says that
he is a Special Agent with the United States Postal Service ,
Office of the Inspector General (" USPS - OIG " ) , and charges as
follows :

                                                                       COUNT ONE
                                                                      (Bank Fraud)

               1.    From at l east on or about August 27 , 2018 , up to
    and including at least on or about September 6 , 2018 , in the
    Southern District of New York and elsewhere , BRANDON BLAKE , the
    defendant , willfully and knowingly , did execute and attempt to
    execute a scheme and artifice to defraud a financial
    institution , the deposits of which were then insured by the
    Federal Deposit Insurance Corporation , and to obtain moneys ,
    funds , credits , assets , securities , and other property owned by ,
    and under the custody and control of , such financial
    institution , by means of false and fraudulent pretenses ,
    representations , and promises , to wit , BLAKE deposited
    materially altered checks into bank accounts controlled by BLAKE
    at a financial institution .

                     (Title 18 , United States Code , Sections 1344 and 2 . )
        Case 1:19-mj-10209-UA Document 1 Filed 10/30/19 Page 2 of 5



                              COUNT TWO
                     (Aggravated Identity Theft)

      2.   From at least on or about August 27 , 2018 , up to and
including at least on or about September 6 , 2018 , in the
Southern District of New York and elsewhere , BRANDON BLAKE , the
defendant , knowingly did transfer , possess , and use , without
lawful authority , a means of identification of another person ,
during and in relation to a felony violation enumerated in Title
18 , United States Code , Section 1028A(c) , to wit , BLAKE
deposited checks in the name of another person during and in
relation to the bank fraud charged in Count One of this
Complaint , knowing that the means of identification belonged to
another actual person .

       (Title 18 , United States Code , Sections 1028A(a) (1) ,
                          1028A(b) and 2)

     3.   The bases for my knowledge and for the foregoing
charges are , in part , as follows :

          a.    I am a Special Agent with USPS - OIG . I have been
personally involved in the investigation of this matter , and I
base this affidavit on that experience , my conversations with
other law enforcement officers , and my examination of various
reports and records . Because this affidavit is being submitted
for the limited purpose of demonstrating probable cause , it does
not include all of the facts that I have learned during the
course of my investigation . Where the contents of documents and
the actions , statements , and conversations of others are
reported herein , they are reported in substance and in part ,
except where otherwise indicated .

                 OVERVIEW OF THE BANK FRAUD SCHEME

     4.   Based on my review of law enforcement reports ,
financial records , video surveillance footage , still images
taken from that video surveillance footage , and law enforcement
and commercial databases; my conversations with others ,
including other law enforcement officers with knowledge of the
instant investigation ; and my training and experience , I have
the learned the following , in substance and in part :

          a.    In or about August 2018 , an individual residing
in Wood-Ridge , New Jersey ("Victim- 1") wrote and mailed a check
for approximately $582 ("Victim- 1 Check- 1"), and another check
for approximately $800 ("Victim- 1 Check- 2 " ) ; another individual

                                    2
        Case 1:19-mj-10209-UA Document 1 Filed 10/30/19 Page 3 of 5



residing in Wood - Ridge , New Jersey (" Victim- 2 " ) wrote and mailed
a check for approximately $600 (" Victim- 2 Check-1 " ) ; another
individual residing in Wood - Ridge , New Jersey (" Vict i m- 3 " ) wrote
and mailed a check for approx imately $437 (" Victim- 3 Check- 1 " ) ;
another individual residing in Wood - Ridge , New Jersey
 ("Victim- 4 " ) wrote and mailed a check for approximately $462
 ("Victim- 4 Check- 1 " ) ; and anot h er individual residing in
Wood - Ridge , New Jersey (" Victim- 5 " ) wrote and mailed a check for
approximately $490 (" Victim-5 Check- 1 " ) .

             b.  On or about August 27 , 2018 , Victim- 1 Check - 1 was
deposited into a bank account ("CC - 1 Account - 1") held by an
individual not char ged as a defendant in this Complaint (" CC - 1 " )
at a certain financial in stitution , the deposits of which were
then insured by the Federal Deposit Insurance Corporation
 (" Financial Institution-1") . On or about August 28 , 2019 ,
Victim- 1 Check- 2 was deposited into CC - 1 Account - 1 . On or about
September 5 , 2019 , Victim- 2 Check-1 was deposited into CC - 1
Account - 1 . Neither Vict im-1 Check- 1, Victim- 1 Check- 2 , nor
Victim- 2 Check- 1 had been originally addressed to CC - 1 .    In each
case , the checks had been altered so that CC - l ' s name appeared
on the payee line .

            c.   On or about September 6 , 2018 , an individual used
a debit card in the name of CC - 1 and an associated personal
identification number (" PIN " ) to withdraw approximately $600
from CC - 1 Account - 1 at a Financial Institution - 1 automated
teller machine (" ATM " ) located at or around the intersection of
124th Street and Lenox Avenue in Manhattan , New York. A video
surveillance camera on the ATM captured footage of that
individual withdrawing the money . Based on my training and
experience , and my comparison of the video surveillance footage
with a photograph of BRANDON BLAKE , the defendant , from a law
enforcement database , I believe that the indi v idual described in
this paragraph is BLAKE .

            d.    On or about August 28 , 2018 , BRANDON BLAKE , the
defendant , entered a branch office of Financial Institution-1
located at or around the intersection of 57th Street and
Broadway in Manhattan , New York , and used a debit card in the
name of an individual not charged as a defendant in this
Complaint (" CC - 2") and an associated PIN to deposit Victim- 3
Check-1 into a bank account held by CC - 2 at Financial
Institution - 1 (" CC - 2 Account - 1 " ) . Victim- 3 Check- 1 had not been
originally addressed to CC- 2 , but it had been altered s o that
CC-2 ' s name appeared on the payee line . Video surveillance


                                     3
         Case 1:19-mj-10209-UA Document 1 Filed 10/30/19 Page 4 of 5



cameras at the branch office captured footage of BLAKE
depositing Victim- 3 Check-1.

            e.      On or about September 4 , 2018 , BRANDON BLAKE , the
defendant , entered a branch office of Financial Institution-1
located at or around the intersection of 43rd Street and Sixth
Avenue in Manhattan , New York , and used a debit card in the name
of CC - 2 and an associated PIN to deposit Victim- 4 Check-1 into
CC - 2 Account - 1 . Victim- 4 Check- 1 had not been originally
addressed to CC - 2 , but it had been altered so that CC - 2 ' s name
appeared on the payee line . Video surveillance cameras at the
branch office captured footage of BLAKE depositing Victim- 4
Check- 1 .

              f.   On or about September 5 , 2018 , BRANDON BLAKE , the
defendant , entered a branch office of Financial Institution - 1
located at or around 124th Street and Lenox Avenue in Manhattan ,
New York , and used a debit card in the name of CC - 2 and an
associated PIN to deposit Victim- 5 Check- 1 into another bank
account held by CC - 2 at Financial Institution - 1 (" CC - 2 Bank
Account - 2 " ) . Victim- 5 Check- 1 had not been originally addressed
to CC-2 , but it had been altered so that CC - 2 ' s name appeared on
the payee line . Video surveillance cameras at the branch office
captured footage of BLAKE depositing Victim- 5 Check-1 .

            g.    At no point did Victim- 1 , Victim- 2 , Victim- 3 ,
Victim- 4 , or Victim- 5 give permission to BRANDON BLAKE , the
defendant , CC - 1 , or CC - 2 to deposit any of the checks described
above into CC - 1 Account - 1 , CC - 2 Account - 1 , or CC - 2 Account - 2 .

          WHEREFORE , the deponent respectfully requests that a
warrant be issued for the arrest of BRANDON BLAKE , the




                                      4
                  Case 1:19-mj-10209-UA Document 1 Filed 10/30/19 Page 5 of 5
:J   '    I   l




         defendant , and that he be arrested , and imprisoned or bailed , as
         the case may be .




                                STEV~ ~
                                Special gent
                                United States Postal Service
                                Office of the Inspector General




                                              5
